--------------------------------------------------------------------------------

Exhibit 10.2



PRE-FUNDED WARRANT
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.
 
RICEBRAN TECHNOLOGIES
 
PRE-FUNDED WARRANT TO PURCHASE COMMON STOCK


Void After March 8, 2029
 
THIS CERTIFIES THAT, for value received, Continental Grain Company, a Delaware
corporation, or its permitted assigns (the “Holder”), is entitled to subscribe
for and purchase at the Exercise Price (defined below) from RiceBran
Technologies, a California corporation (the “Company”), up to 1,003,344 shares
of the common stock, no par value, of the Company (the “Common Stock”), subject
to adjustment as provided herein. This Warrant is being issued pursuant to the
terms of the Securities Purchase Agreement, dated March 8, 2019, by and among
the Company, the original Holder and the other parties named therein (the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement.
 
1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:
 
(a) “Exercise Period” shall mean the period commencing March 8, 2019 and ending
March 8, 2029, unless sooner terminated as provided below.
 
(b) “Exercise Price” shall mean $0.01 per share, subject to adjustment pursuant
to Section 5 below.
 
(c) “Exercise Shares” shall mean the shares of Common Stock issued upon exercise
of this Warrant, subject to adjustment pursuant to the terms herein, including
but not limited to adjustment pursuant to Section 5 below.



--------------------------------------------------------------------------------

(d) “Fundamental Transaction” shall mean (i) that the Company shall, directly or
indirectly, including through subsidiaries, affiliates or otherwise, in one or
more related transactions, (A) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (B) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company and its subsidiaries to a Subject Entity, or
(C) make, or allow a Subject Entity to make, or allow the Company to be subject
to or have its shares of Common Stock be subject to such Subject Entity making,
a purchase, tender or exchange offer that is accepted by the holders of at least
either (1) 50% of the outstanding shares of Common Stock, (2) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by such Subject Entity making or party to such purchase, tender or exchange
offer were not outstanding; or (3) such number of shares of Common Stock such
that such Subject Entity making or party to such purchase, tender or exchange
offer, becomes the beneficial owner (as defined in Rule 13d-3 under the 1934
Act) of at least 50% of the outstanding shares of Common Stock, or (D)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with a Subject Entity whereby such Subject Entity acquires,
directly or indirectly, either (1) at least 50% of the outstanding shares of
Common Stock, (2) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by such Subject Entity making
or party to such stock purchase agreement or other business combination were not
outstanding; or (3) such number of shares of Common Stock such that the Subject
Entity becomes the beneficial owner (as defined in Rule 13d-3 under the 1934
Act) of at least 50% of the outstanding shares of Common Stock, or (E)
reorganize, recapitalize or reclassify its shares of Common Stock, (ii) that the
Company shall, directly or indirectly, including through subsidiaries,
affiliates or otherwise, in one or more related transactions, allow any Subject
Entity to become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (1) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock, (2) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock not held such Subject Entities as of the Subscription Date calculated as
if any shares of Common Stock held by such Subject Entity were not outstanding,
or (3) a percentage of the aggregate ordinary voting power represented by issued
and outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entity to effect a statutory short form merger
or other transaction requiring other stockholders of the Company to surrender
their Common Stock without approval of the stockholders of the Company or (iii)
directly or indirectly, including through subsidiaries, affiliates or otherwise,
in one or more related transactions, the issuance of or the entering into any
other instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.
 
(e) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.


2

--------------------------------------------------------------------------------

(f) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(g) “Subject Entity” means any Person, Persons or Group or any affiliate or
associate of any such Person, Persons or Group.
 
(h) “Successor Entity” means one or more Person or Persons (or, if so elected by
the Holder, the Company or its parent entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or its parent entity) with which such
Fundamental Transaction shall have been entered into.
 
2. EXERCISE OF WARRANT.
 
2.1 Method of Exercise. The rights represented by this Warrant may be exercised
by the Holder in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):
 
(a) An executed Notice of Exercise in the form attached hereto;
 
(b) Payment of the Exercise Price either (i) in cash or by check or wire
transfer of immediately available funds, or (ii) pursuant to a Cashless
Exercise, as described and permitted below; and
 
(c) This Warrant.
 
Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Exercise Shares so purchased, and shall be
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates.
 
The person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open. The Exercise Shares
issuable upon any exercise of this Warrant shall be issued within two (2)
Trading Days  following such exercise.
 
2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, at any time during the Exercise Period, the Current Market Price (as defined
below) of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), then, in lieu of exercising this
Warrant by payment of cash, the Holder may exercise this Warrant by a cashless
exercise by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise and the Company shall
issue to the Holder a number of shares of Common Stock computed using the
following formula:


3

--------------------------------------------------------------------------------

   
X =
 
Y (B-A)
B
     
Where:
 
X =
 
the number of shares of Common Stock to be issued to the Holder.
         
Y =
 
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or,
if only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised.
         
A =
 
the Exercise Price.
         
B =
 
the Current Market Price of one share of Common Stock.

 
“Current Market Price” means on any particular date:
 
(a) if the Common Stock is traded on The Nasdaq Stock Market, the closing price
of the Common Stock of the Company on such market on the day prior to the date
the Warrant is surrendered for exercise;
 
(b) if the Common Stock is traded on any registered national stock exchange but
is not traded on The Nasdaq Stock Market, the closing price of the Common Stock
of the Company on such exchange on the day prior to the date the Warrant is
surrendered for exercise;
 
(c) if the Common Stock is traded over-the-counter, but not on The Nasdaq Stock
Market or another registered national stock exchange, the closing bid price of
the Common Stock of the Company on the day prior to the date the Warrant is
surrendered for exercise; and
 
(d) if there is no active public market for the Common Stock, the value thereof,
the fair value thereof determined by a nationally recognized investment bank
selected by the Board of Directors of the Company and the Holder.
 
2.3 Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within five (5)
Business Days of the date of exercise, a new Warrant evidencing the rights of
the Holder, or such other person as shall be designated in the Notice of
Exercise, to purchase the balance of the Exercise Shares purchasable hereunder.
In no event shall this Warrant be exercised for a fractional Exercise Share, and
the Company shall not distribute a Warrant exercisable for a fractional Exercise
Share. Fractional Warrant shares shall be treated as provided in Section 6
hereof.


2.4 No Settlement for Cash. The Warrant cannot be settled with the Company for
cash and except (a) with respect to fractional shares as provided herein or (b)
as compensation for Buy-In on failure to timely deliver Warrant Shares upon
exercise in accordance with Section 2.8, the Company shall have no obligation to
pay cash upon any exercise of this Warrant.


4

--------------------------------------------------------------------------------

2.5 Exercise Limitation. The Company shall not effect the exercise of this
Warrant and the Holder shall not have the right to exercise this Warrant, to the
extent that after giving effect to such exercise, the Holder (together with the
Holder’s affiliates) would beneficially own in excess of 19.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (a) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Holder and its affiliates and (b) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Holder and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, filed with the SEC on the date
thereof, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding (the “Reported Outstanding Share Number”). The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation and comply with any rules of the Nasdaq Stock Market. 
Notwithstanding any of the limitations set forth in this paragraph, this Warrant
shall be fully exercisable in connection with a Liquidation Event (as defined
below); provided further that this sentence shall not be given effect to the
extent it could conflict with the rules of The Nasdaq Stock Market or any
similar rule of any stock exchange on which the Common Stock is listed at the
relevant time.   For purposes herein, “Liquidation Event” shall mean the
consummation of any of the following transactions: (i) a merger or consolidation
in which the Company is not the surviving entity (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation or continuation
of the Company in a different jurisdiction, or other transaction in which there
is no substantial change in the stockholders of the Company), (ii) the sale of
all or substantially all of the assets of the Company, (iii) the acquisition of
all of the outstanding shares of the Company by a single stockholder and its
affiliates as a result of a tender offer or similar transaction or (iv)
dissolution, liquidation or winding up of the Company. If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (A) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 2.5, to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (B) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares.  For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding.  In the event that the issuance of Warrant Shares to the
Holder upon exercise of this Warrant results in the Holder (together with the
Holder’s affiliates) being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock,
the number of shares so issued by which the Holder’s (together with the Holder’s
affiliates) aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares.  As soon as reasonably practicable after the issuance of the Excess
Shares has been deemed null and void, the Company shall return to the Holder the
exercise price paid by the Holder for the Excess Shares and reinstate the
portion of this Warrant and equivalent number of Warrant Shares in respect of
the Excess Shares. No prior inability to exercise this Warrant pursuant to this
Section 2.5 shall have any effect on the applicability of the provisions of this
Section 2.5 with respect to any subsequent determination of exercisability.


5

--------------------------------------------------------------------------------

2.6 Automatic Exercise.  If, at any time during the Exercise Period, the Company
receives stockholder approval to issue more than the Maximum Percentage of
shares of Common Stock to the Holder in connection with a “change of control"
(as defined by Nasdaq Listing Rule 5635) resulting from the issuance of shares
of Common Stock to the Holder (such approval, the “Required Stockholder
Approval”), then the Company shall provide notice to Holder of such approval. 
If Holder does not fully exercise this Warrant within following ten (10) days’
after delivery of such notice by the Company to Holder, this Warrant shall
automatically be deemed exercised by Holder on the following Trading Day in
accordance with Section 2.2 above.


2.7 Rescission Rights. If the Company fails to issue the Warrant Shares within
two (2) Trading Days following such exercise pursuant to Section 2.1 (other than
pursuant to the limitation set forth in Section 2.5), then the Holder will have
the right to rescind such exercise, in addition to any other remedies available
to the Holder hereunder, at law or in equity.


2.8 Compensation for Buy-In on Failure to Timely Deliver Shares Upon Exercise.
In addition to any other rights available to the Holder, if the Company fails to
issue the Warrant Shares within two (2) Trading Days following such exercise
pursuant to Section 2.1 (other than pursuant to the limitation set forth in
Section 2.5), and if after such date the Holder purchases or is required by its
broker to purchase (in an open market transaction or otherwise) or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(a) pay in cash to the Holder the amount, if any, by which (i) the Holder’s
total purchase price (including brokerage fees and commissions, if any) for the
shares so purchased exceeds (ii) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase was executed, and (b) at the option of the
Holder, either reinstate the portion of this Warrant and equivalent number of
Warrant Shares for which such exercise was not honored (in which case such
exercise shall be deemed rescinded) or deliver to the Holder the number of
Warrant Shares that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder.


6

--------------------------------------------------------------------------------

3. COVENANTS OF THE COMPANY.
 
3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant (an “Authorized Share Failure”), the Company will take all such
actions as may be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than one hundred and twenty
(120) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its reasonable best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. 
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding shares of Common Stock to approve the increase in the
number of authorized shares of Common Stock, the Company may satisfy this
obligation by obtaining such consent and submitting for filing with the SEC an
Information Statement on Schedule 14C.
 
3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder or otherwise in accordance with Section 11 hereof, the Company will not,
by amendment of its Articles of Incorporation (as such may be amended from time
to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.
 
3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date thereof, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend or distribution.
 
3.4 Distributions.  If the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) (the “Distributed
Property”) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled, upon exercise of
this Warrant for the purchase of any or all of the Exercise Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Exercise Shares on the record date for
the determination of the stockholders entitled to receive such Distributed
Property.  The Company will at all times set aside in escrow and keep available
for distribution to such Holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.


7

--------------------------------------------------------------------------------

3.5 Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.5, including agreements to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of each Fundamental Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise of
this Warrant at any time after the consummation of the applicable Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property (except such items still issuable under Section 3.4,
which shall continue to be receivable thereafter)) issuable upon the exercise of
this Warrant prior to the applicable Fundamental Transaction, such shares of
common stock (or its equivalent) of the Successor Entity (including its parent
entity) and/or other securities, cash, assets or other property which the Holder
would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant), as adjusted in accordance with the provisions of this
Warrant. In addition to and not in substitution for any other rights hereunder,
prior to the consummation of each Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities or other
assets with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that the Holder
will thereafter have the right to receive upon an exercise of this Warrant at
any time after the consummation of the applicable Fundamental Transaction but
prior to the Expiration Date, in lieu of the shares of the Common Stock (or
other securities, cash, assets or other property (except such items still
issuable under Sections 3.4, which shall continue to be receivable thereafter))
issuable upon the exercise of the Warrant prior to such Fundamental Transaction,
such shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) (collectively, the
“Corporate Event Consideration”) which the Holder would have been entitled to
receive upon the happening of the applicable Fundamental Transaction had this
Warrant been exercised immediately prior to the applicable Fundamental
Transaction (without regard to any limitations on the exercise of this Warrant).
The provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Holder. The provisions of this Section
4(b) shall apply similarly and equally to successive Fundamental Transactions
and Corporate Events.


8

--------------------------------------------------------------------------------

3.6 Required Stockholder Approval. From and after the date hereof through the
earlier of (a) the expiration of the Exercise Period and (b) receipt of the
Required Stockholder Approval, the Company shall seek from its stockholders the
Required Stockholder Approval at each annual meeting of such stockholders.  In
connection with such meeting, the Company shall (x) provide that the proxy
statement for each such annual meeting includes a proposal to vote on the
Required Stockholder Approval and a recommendation by the Company’s board of
directors to the stockholders that the stockholders approve such proposal and
(y) use its reasonable best efforts to solicit its stockholders’ approval of
such proposal.  Notwithstanding the foregoing, if any such time the Company is
able to obtain the written consent of a majority of the shares of its issued and
outstanding shares of Common Stock for the Required Stockholder Approval, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.
 
4. REPRESENTATIONS OF HOLDER.
 
4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public or
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or, except in accordance with the provisions of the
Purchase Agreement, the Exercise Shares, and except as would not result in a
violation of the Securities Act. The Holder will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) the Warrant except in
accordance with the Securities Act and will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) the Exercise Shares except in
accordance with the provisions of the Purchase Agreement or pursuant to and in
accordance with the Securities Act. By making the representations herein, the
Holder does not agree to hold any of the Warrant or any of the Exercise Shares
for any minimum or other specific term and reserves the right to assign,
transfer or otherwise dispose of any of such Securities at any time in
accordance with or pursuant to a registration statement or a valid exemption
under the Securities Act.
 
4.2 Securities Are Not Registered.


(a) The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the securities is to be effected. The
Holder realizes that the basis for the exemption may not be present if the
Holder’s representations in this Section 4 are untrue.


9

--------------------------------------------------------------------------------

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant, except as provided in the
Purchase Agreement.
 
(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met, including, among other things, the availability of certain
current public information about the Company and the resale following the
required holding period under Rule 144. Holder is aware that any such sale made
in reliance on Rule 144, if Rule 144 is available, may be made only in
accordance with the terms of Rule 144.
 
4.3 Disposition of Warrant and Exercise Shares.
 
(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:
 
(i) The Company shall have received a letter secured by the Holder from the SEC
stating that no action will be recommended to the SEC with respect to the
proposed disposition;
 
(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
 
(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws; provided, that
no notice, detailed statement of the circumstances surrounding the proposed
disposition or opinion shall be required for any disposition made or to be made
in accordance with the provisions of Rule 144.
 
(b) The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form; provided, that such legend shall be removed (or such
Exercise Shares shall be issued without such legend upon exercise of this
Warrant) as required pursuant to the Purchase Agreement:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.


10

--------------------------------------------------------------------------------

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number, class, and kind of shares subject to this Warrant. The
Company shall promptly notify the Holder in writing of any adjustment in the
Exercise Price and/or the total number, class, and kind of shares issuable upon
exercise of this Warrant, which notice shall specify the Exercise Price and
number, class and kind of shares under this Warrant after giving effect to such
adjustment.
 
6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
Exercise Price by such fraction.
 
7. [RESERVED].
 
8. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.
 
9. TRANSFER OF WARRANT. Subject to applicable laws and compliance with Section
4.3 hereof, this Warrant and all rights hereunder are transferable, by the
Holder in person or by duly authorized attorney, upon delivery of this Warrant
and the form of assignment attached hereto to any transferee designated by
Holder. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.
 
10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed
and in lieu thereof.


11

--------------------------------------------------------------------------------

11. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
 
12. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company at the address listed on the signature page and to the Holder at the
address on the Company records, or at such other address as the Company or
Holder may designate by 10 days’ advance written notice to the other party
hereto.
 
13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
 
This Warrant and all rights, obligations and liabilities hereunder shall be
governed by the laws of the State of New York without without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.
 
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to the
Company in accordance with Section 12 above and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder. If either party shall commence an action, suit or proceeding to
enforce any provisions of this Warrant, the prevailing party in such action,
suit or proceeding shall be reimbursed by the other party for their reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.


12

--------------------------------------------------------------------------------

15. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
16. SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.
 
17. ENTIRE AGREEMENT. This Warrant and the Purchase Agreement (including the
schedules and exhibits) constitute the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and undertakings of the parties,
whether oral or written, with respect to such subject matter.
 
[Signature Page Follows]


13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
RICEBRAN TECHNOLOGIES
     
By:/s/ Brent Rystrom
 
Brent Rystrom
 
Chief Executive Officer



14

--------------------------------------------------------------------------------

NOTICE OF EXERCISE
 

TO:
RICEBRAN TECHNOLOGIES

 
(1)         The undersigned hereby elects to purchase ________ Exercise Shares
of the Company pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
 
(2)            Payment shall take the form of (check applicable box):
 
☐ in lawful money of the United States; or
 
☐ if permitted, the cancellation of such number of Warrant Shares as is
necessary, in accordance with the cashless exercise procedure set forth in
Section 2.2, to exercise this Warrant with respect to such number of Warrant
Shares.
 
(3)            Please issue said Exercise Shares in the name of the undersigned
or in such other name as is specified below:
 

 


 



The Exercise Shares shall be delivered to the following DWAC Account Number:
 

 


   


       



Name of Investing Entity: 





Signature of Authorized Signatory of Investing Entity: 

 



Name of Authorized Signatory: 

 



Title of Authorized Signatory: 

 



Date:



--------------------------------------------------------------------------------

ASSIGNMENT FORM


 (To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
             
(Please Print)
Address:
             
(Please Print)



Email:
     



Facsimile:
     



Dated:
      ,      



Holder’s Signature:
     



Holder’s Address:
     






--------------------------------------------------------------------------------